Jackson, Chief Justice,
concurring.
The majority of the court hold in this case as follows, on the several assignments of error:
1. That the fact of the lease may be proved without producing the writing. Nothing in the writing can possibly prevent the liability of the actual carrier holding itself out to the public as such, if it be negligent. As between itself and the lessor, it might regulate the payment of damages. As respects the public, it cannot. So if the lease showed that the lessor had to pay all the damages, it could *453not alter the responsibilty of the actual carrier. Moreover, the pleading of the plaintiff in error admits the lease, as I remember the record, not before me now.
2. The court committed no error in this charge, that the responsibility of the carrier extended until the passenger was at the end of the journey her ticket called for, landed safely on the ground. The court did not charge or intimate that the conductor’s duty was to help the colored woman off the cars; but as the contention of the defendant in error was that she was hurt by a sudden jerk of the train while she was getting off herself, the charge was exactly right. It would be strange law indeed if the carrier should be bound until the train reach the depot, and then, when the passengers were getting off, the engineer should be at liberty to make sudden jerks and kill or hurt the passengers ad libitum,. Practically it would do the passenger little good to carry him safely to Augusta, but the moment he got there, to jerk the cars about so that he could not land in safety. The liability of the carrier begins when the train starts and ends only when the passenger lands safely. If the train stops long enough for him to get off, and keep still, then the company’s servants have done all they could, and the fault is the passenger’s; but if jerks, sudden jerks, while he is getting off, injure him, he having not time to get off safely — reasonable time, then the servants of the company have not exercised all reasonable and ordinary care due to everybody, and certainly not that extraordinary care and diligence due to a passenger.
3. There was no error, we think, in qualifying the request as the judge did, to the effect that the servants or agents of the company must not be at fault, though the conductor be not bound to help women off the cars; the court obviously having reference to the jerks of the engineer.
4. Nor was there error in not granting the new trial on the newly discovered evidence. This ground is not a *454favorite with the courts. It is cumulative or impeaching or both here; and the counter-affidavits were all before the court below for the exercise of his discretion. The majority of the court think that this ground does not authorize a new trial, over the head of the presiding judge.
5. This court has ruled too often that conflict of evidence is for the jury, and that when that tribunal settles it and the presiding judge approves the finding, this court does not interfere, to repeat that stereotyped adjudication again.
It is for these reasons that the majority of the court decline in the case of this woman, though a colored woman, to interfere with the verdict of the jury and the judgment of the court below.
Blandeord, Justice, concurred with Jackson, Chief Justice, but furnished no written opinion.